Citation Nr: 0518599	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-20 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel





INTRODUCTION

The veteran had active duty service from September 1968 to 
July 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2002, a statement of the 
case was issued in September 2002, and a substantive appeal 
was received in December 2002.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 


FINDING OF FACT

The veteran's hepatitis C is related to in-service 
vaccination inoculations.


CONCLUSION OF LAW

The veteran's hepatitis C was incurred in his active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Board, however, need not consider the question of 
VCAA compliance because there is no detriment to the veteran 
as a result of any VCAA deficiencies in view of the fact that 
the full benefit sought by the veteran is being granted by 
this decision of the Board.   

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for treatment of or 
diagnosis of hepatitis.  A treatment record in November 1968 
indicated that the veteran was concerned as "3 friends have 
hepatitis."  The veteran reported being nauseated at that 
time, but he was not diagnosed or treated for hepatitis.  In 
an August 1969 exam for allergies, the examiner noted that 
his general health "has been good."  The veteran also 
reported no stomach, liver, or intestinal trouble and no 
jaundice on his June 1970 Report of Medical History.  On his 
June 1970 examination prior to discharge the examiner found 
all his systems normal and noted no defects.  

The veteran claims that his hepatitis is related to his 
vaccination inoculations at Fort Dix in 1968.  Although there 
is no record of any of his vaccination inoculations, the RO 
conceded that it was more likely than not that the veteran 
did receive vaccination inoculations during service in the 
May 2002 decision.    

The veteran submitted a VA progress note from December 1976 
that indicated treatment for hepatitis, noting that he was 
"slightly icteric but minimal."  A letter from the 
veteran's supervisor in December 1999 indicated that he had 
worked for the United States Environmental Protection Agency 
for nineteen years.  His supervisor indicated that during his 
employment he "has had to use significant periods of sick 
and annual leave for treatment and/or 'down time' resulting 
from chronic liver disease and severe headaches."  An 
October 2000 neurological consultation and examination noted 
that the veteran had a history of hepatitis C that began in 
1976 and that he "did inject himself with various 
prescription medications."  The exam noted that the veteran 
informed the doctor that he had been given trials of 
interferon therapy but "he has a resistant organism."  

A July 2000 treatment note from University of Colorado Health 
Sciences Center reflected the results of a liver biopsy.  It 
recorded that the veteran had "chronic hepatitis C, mild 
activity (Grade 2) with periportal and focal bridging 
fibrosis" and "mild central vein sclerosis."  An April 
2001 letter from a Doctor Jeffrey D. Huston, M.D., explained 
that he had reviewed the November 1968 military records of 
the veteran and that it was his opinion that the veteran's 
current hepatitis C "most likely was contracted during his 
vaccination inoculations at Fort Dix 1968."  Dr. Huston also 
noted that "mass vaccination devises" were discontinued 
because of the possible link to disease transmission.  

The veteran submitted an August 2001 liver biopsy which 
reflected that he had "chronic hepatitis C, mild to moderate 
activity (Grade 2-3) with periportal and focal bridging 
fibrosis (Stage 2)" and "mild pericentral sclerosis."  The 
veteran also submitted a September 2001 from a Doctor Greg 
Everson, M.D., who indicated the veteran's participation in a 
"HALT-C protocol at UCHSC" for treatment of his chronic 
hepatitis.  The letter indicated that his recent liver biopsy 
indicated that he had appreciable scarring of the liver.  Dr. 
Everson explained that the veteran had chronic fatigue, 
migraine headaches, loss of appetite and abdominal discomfort 
which may be related to his liver disease.  Dr. Everson 
opined that the "exact mode of transmission of hepatitis C 
in your case is unknown.  In the absence of other known risk 
factors, it is possible that your infection may have been 
contracted during group inoculation in the army by 'mass 
vaccination' devices."  Dr. Everson also discussed the 
effects of the veteran's current medication treatment.  

The veteran submitted a June 2002 response to the RO's 
January 2002 request for risk factors to which he may have 
been exposed.  The veteran responded that he had no organ 
transplant before 1992, transfusion of blood/blood products 
before 1992, hemodialysis, accidental exposure to blood, 
intravenous drug use or intranasal cocaine use, high risk 
sexual activity, nor other direct percutaneous exposure to 
blood.  The veteran also claimed that his blood was never 
tested for hepatitis in the military.  The veteran submitted 
a second letter from Dr. Everson in June 2002.  Dr. Everson's 
second letter discussed the results from a quantitative liver 
function testing (QLFT).  Dr. Everson found that the results 
would be "suggestive of cirrhosis of the liver."  The 
veteran also submitted articles about jet injection and virus 
transmission.  

The veteran underwent a VA examination in June 2002.  The 
examiner reviewed the veteran's C file in conjunction with 
the exam.  At the exam the veteran reported that he was first 
diagnosed as having non-A, non-B hepatitis in approximately 
1975.  The veteran reported that his first symptoms including 
jaundice occurred in 1968.  The veteran reported that 
approximately a month and half after his vaccination in 1968, 
he began experiencing nausea, vomiting, abdominal pain, 
fatigue, and jaundice.  He reported continuing to experience 
jaundice into the late 1970's.  The veteran reported a 
history of alcohol abuse but he reported he quit in 1975 
after his hepatitis diagnosis.  The veteran denied any 
history of intravenous drug use, blood transfusion, tattoo or 
body piercing, religious scarification, or sexual activity 
with prostitutes or other high-risk individuals.  The 
veteran's symptoms as of the exam were intermittent nausea, 
abdominal pain, and fatigue.  The veteran was undergoing 
treatment for hepatitis as of the date of the exam.  

The June 2002 VA examiner diagnosed hepatitis C and noted 
documented "hepatitis C quantitative RNA PCR 12/31/98, 
hepatitis C antibody positive 1/26/99 in Denver VA Medical 
Center electronic records."  The VA examiner found that it 
was "as likely as not" that the veteran "acquired 
hepatitis C through vaccination with a pneumatic jet 
injection device."  The examiner noted that the veteran 
denies other risk factors and there is no documentation of 
other risk factors contained within the file.  

In the RO's September 2002 denial of the veteran's claim, the 
reasons for the decision pointed to VA Medical Center 
outpatient treatment reports that noted the veteran's history 
of heavy drug use, including heroin, in the 1970's.  These 
reports also indicated that he was on methadone another 
substance abuse treatments up to the present.  The veteran 
responded through his representative in a December 2003 
statement which included several articles.  The 
representative argued that the veteran has always denied 
intravenous drug abuse and continues to do so.  Included with 
the representative statement were articles about the increase 
in smoking heroin as opposed to heroin by injection, articles 
about the relationship between hepatitis and service members, 
and articles about jet injections in the military.  The 
veteran admitted to having addiction to prescribed medication 
due to his back pain.  The Board notes that the VA outpatient 
treatment reports noted by the RO's decision appear to not be 
included in the file.  In any event, it appears they only 
reference drug abuse and mentioning heroin.  

The evidence of record clearly establishes that the veteran 
has had chronic hepatitis C since at least 1976.  Service 
medical records revealed the veteran's concern that he may 
have been exposed to hepatitis and treatment for his nausea 
in 1968.  Three separate medical opinions found that it was 
more likely than not that the veteran's chronic hepatitis was 
related to his vaccination inoculations in the absence of 
other factors.  Although there are no reports of vaccinations 
contained within the veteran's service medical records, the 
RO conceded that he likely received them.  The Board likewise 
concedes that the veteran likely received vaccination 
inoculations in-service.  

The Board notes the RO's statement that the veteran admitted 
to drug abuse in the early 1970's, including heroin.  There 
is, however, no evidence in the file that the veteran used 
drugs intravenously.  The veteran has consistently denied 
such use.  In his June 2002 response, he denied all other 
risk factors for hepatitis.  The veteran may have developed 
hepatitis through his drug abuse or through other means after 
service.  Yet, the veteran is entitled to the benefit of the 
doubt whenever "there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter."  See 38 U.S.C.A. § 5107(b).  
Given the lack of evidence of any other risk factor, the 
strength of the medical opinions, and the veteran's right to 
the benefit of the doubt, the Board finds that the evidence 
more strongly supports that the veteran's hepatitis is 
related to his in-service vaccination inoculations.  
Consequently, service connection for hepatitis C is 
warranted.  


ORDER

Service connection for hepatitis C is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


